DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/14/2022 has been entered and considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strano (U.S. Pub. No. 2020/0102260) in view of Markgraf (U.S. Pub. No. 2018/0362720).
As to claim 16, Strano teaches a polymeric ([0119], lines 1-3) composition comprising:
wherein at least a portion of the POM is produced from bio-based methanol and/or recycled CO2 (converting CO2 into polymeric product); and 
	Strano does not teach POM percentage and glass fiber,
Markgraf teaches 60 wt. % to 95 wt. % of a Oilyoxymethylene (POM) (Table 3 teaches the POM% is at 88.69%), 5 wt. % to 40 wt. % of a filler comprising glass ([0050], lines 1-5, table 1, the glass fiber is at 40%), preferably glass fiber (table 1, glass fiber, [0007], lines 1-3); wherein the polymer composition has a tensile modulus greater than 2740 MPa, preferably 4700 MPa to 15000 MPa ([0074], lines 1-7) at 23 °C ([0075], lines 1-2), as measured in accordance with ISO 527 ([0074], lines 1-3).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the POM percentage and glass fiber of Markgraf to the polymeric of Strano because the polyoxymethylene polymer with the relatively high melt volume flow rate has been found to unexpectedly and dramatically reduce formaldehyde emissions, even when relatively great amounts of reinforcing fibers are present within the polymer matrix, [0016], lines 7-11).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strano (U.S. Pub. No. 2020/0102260) in view of Markgraf (U.S. Pub. No. 2018/0362720), and further in view of Sanita (U.S. Pub. No. 2020/0032040).
As to claim 17, Strano and Markgraf teach the polymeric composition of claim 16,
Strano and Markgraf do not teach a total recycled composition,
Sanita teaches the POM has a total recycled and/or bio-based content of 40 wt. % to 70 wt. % (60% recycled polyolefin, [0025], line 1 – [0028], line 3).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the recycled material of Sanita to the polymeric composition of Strano as modified by Markgraf because recycled polyolefin composition deriving from post-consumer plastic materials and/or post-industrial plastic materials, abstract.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strano (U.S. Pub. No. 2020/0102260) in view of Markgraf (U.S. Pub. No. 2018/0362720), and further in view of Peace (U.S. Pub. No. 2019/0112479).
As to claim 18, Strano and Markgraf teach the polymeric composition of claim 16,
Strano and Markgraf do not teach a total recycled composition,
Peace teaches an additive selected from a pigment, a plasticizer, an antioxidant, an UV-stabilizers, a heat stabilizer, a dye enhancing agent, a lubricant, a mold release agent, a crystal nucleating agent, a fluidability-improving agent, an antistatic agent, an anti-drip agent or any combinations thereof (the additive selected as antioxidant, [0034], lines 1-7.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strano (U.S. Pub. No. 2020/0102260) in view of Markgraf (U.S. Pub. No. 2018/0362720), and further in view of Chen (U.S. Pub. No. 2014/0367238).
As to claim 20, Strano and Markgraf teach the polymeric composition of claim 16,
Strano and Markgraf do not teach
Chen teaches the composition is comprised in a pair of cross arms forming a scissor-shaped structure (Fig. 4, the kays have a pair of cross arms forming a scissor shaped structure) that is configured to connect a key cap to a base plate of a keyboard (the pair of cross arms are connected to the keycap 3011A and a base plate of keyboard 37).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the keyboard structure of Chen to the polymeric composition of Strano as modified by Markgraf because to provide a luminous keyboard device that is fabricated in a simplified process, [0012].


Allowable Subject Matter
Claims 1-15 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 1 is allowed because the prior art references do not teach a structure of a keyboard wherein the scissor shaped structure comprises a polymeric composition comprising of 6-%-100% of a polyoxymethylene produced from bio based methanol and or recycled CO2 and 0%-40% of a filler comprising preferably glass fiber and the backlight module comprises a second polycarbonate polymer or a polyester polymer wherein at least a portion of a second polycarbonate polymer is obtained from a second bio based renewable source and at least a portion of the polyester polymer is obtained from a chemically recycled polymer. 
Claim 19 is objected to because the prior art references do not teach a density, tensile strength, tensile elongation, and flexural modulus of the polymeric composition and its related value. 

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.
Applicant in the remarks argues that at least a portion of the POM s produced from bio-based methanol and or recycled CO2.and Strano in combination with Markgraf do not stablish a prima facie case of obviousness for the reasons given below.
First, the office action does not cite any portion of the prior art demonstrating that Strano discloses that POM is produced from bio-based methanol and or recycled CO2 and;
Second, Strano does not disclose any production of POM but merely describes a theoretical in silico model, originally proposed by Liu, that describes the kinetics of different chemical processes involved in POM production. Applicant further argues that Strano does not, however, disclose the actual production of POM from recycled CO2.

Examiner respectfully disagrees because as shown in Fig. 19, CO2 is used in generating POM, [0033], and also as shown in Fig. 18, a CO2 photocatalytic reduction to formaldehyde and then generating Trioxane polymerization to polyoxymethylene in step 3. Therefore, it would be interpreted the CO2 in step one is a recycled CO2 and therefore converting CO2 into polymeric product.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691